Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 04, 2019

The Court of Appeals hereby passes the following order:

A19D0483. NORA ISAAC BOSTICK, JR. v. DESIREE A. FERRANTE.

      Nora Isaac Bostick, Jr., filed this application for discretionary appeal seeking
to appeal the denial of his “Request for a Waiver of Advance Payment of Court
Costs.” Although the application includes a copy of the order sought to be appealed,
it does not contain a stamped “filed” copy of the order as required by Court of
Appeals Rule 31 (c), and without it, we are unable to ascertain whether the filing is
timely. On May 17, 2019, this Court ordered Bostick to supplement his application
with a stamped “filed” copy of the order sought to be appealed within 10 days or the
application would be dismissed. No stamped “filed” order has been filed within the
time allowed. Therefore, this application is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/04/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.